The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-17 are presented for examination.
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/IB2018/059164, filed November 21, 2018, which claims benefit under 35 U.S.C. §119(a-d) to India Patent Application No. 201741042082, filed November 23, 2017. Receipt is acknowledged of a certified copy of the ‘082 application on May 21, 2020, as required by 37 C.F.R. §1.55.

Information Disclosure Statement
	Applicant’s Information Disclosure Statement filed June 17, 2020 (two pages total) has been received and entered into the present application. As reflected by the attached, completed copy of form PTO/SB/08a, the Examiner has considered the cited references. 

Priority
Acknowledgement is made of the present application as a National Stage (371) entry of PCT Application No. PCT/IB2018/059164, filed November 21, 2018, which claims benefit under 35 U.S.C. §119(a-d) to India Patent Application No. 201741042082, filed November 23, 2017. Applicant is reminded that the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. §112(a) or the first paragraph of pre-AIA  35 U.S.C. §112, except for the best mode requirement. See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994). 
The disclosure of prior-filed India Patent Application No. 201741042082, filed November 23, 2017, fails to provide adequate written description and/or enabling guidance in the manner provided by 35 U.S.C. §112(a) or pre-AIA  35 U.S.C. §112, first paragraph, for one or more claims of this application. Specifically, the ‘082 disclosure fails to provide sufficient written support for Applicant’s claimed compounds of formula (I) in which R1 is “-(C3-14)-non-aromatic heterocyclyl”, or the full scope of compounds recited in Applicant’s instant claim 2. As the remaining claims depend from the compounds defined in either instant claims 1 or 2, such claims also do not find sufficient written support in Applicant’s earlier-filed ‘082 disclosure. As such, Applicant’s claims 1-17 are not entitled to the benefit of the earlier filing date of the ‘082 disclosure. 
Accordingly, the effective filing date of claims 1-17 is November 21, 2018 (the filing date of PCT Application No. PCT/IB2018/059164).
The Examiner will revisit the issue of priority as necessary each time the claims are amended.

Objections to the Claims
Claims 2-3 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claim 5 is objected to for reciting “in the treatment of disease or disorder mediated by muscarinic M1 receptor”, which is grammatically awkward. Appropriate correction is required. 
	Applicant may consider amending the claim to recite ---in the treatment of a disease or disorder mediated by muscarinic M1 receptor--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	Claim 6 is objected to for reciting the phrase “[a] method of treating of disease or disorder”, which is grammatically awkward. Appropriate correction is required. 
	Applicant may consider amending the claim to recite ---[a] method of treating a disease or disorder--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	Claim 7 is objected to for improperly capitalizing the term “vascular” in the phrase “vascular dementia”. Appropriate correction is required. 
	Claim 8 is objected to for reciting “[a] method of treating disease or disorder” and “wherein disease or disorder selected from”, which are each grammatically awkward. Appropriate correction is required. 
	Applicant may consider amending the claim to recite ---[a] method of treating a disease or disorder--- and ---wherein the disease or disorder is selected from--- to obviate the instant objection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.

Claim Rejections - 35 USC § 112(b) (Pre-AIA  Second Paragraph)
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

1.	Claims 1 and 4-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1, the limitation “each of which is unsubstituted or substituted with one or more substituents” provides for any one or more of the recited substituents, but this appears to directly conflict with the phrase “selected from halogen … and R1a”, which provides for the substituents in conjunction with one another (as evidenced by the conjunction “and” between the final two members of the list, not as alternative embodiments with the term “or”). As a result, it is unclear if formula (I) requires multiple substituents if R1 is substituted (as implied by the recitation of “and” between the final two members of the list) or only one or more of the recited substituents. Clarification is required. 
Applicant may consider amending claim 1 to recite ---selected from halogen, -OH, -O-(C1-6)-alkyl, -S-(C1-6)alkyl, -N(CH3)2, -(C1-6)-alkyl, -(C3-6)-cycloalkyl, halo(C1-6)-alkyl, -NH2, -CN, -CONH2, -CONH-(C1-6)-alkyl or R1a--- or ---selected from halogen, -OH, -O-(C1-6)-alkyl, -S-(C1-6)alkyl, -N(CH3)2, -(C1-6)-alkyl, -(C3-6)-cycloalkyl, halo(C1-6)-alkyl, -NH2, -CN, -CONH2, -CONH-(C1-6)-alkyl and/or R1a--- to obviate the instant rejection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	In claim 6, Applicant recites “[a] method of treating of disease or disorder mediated by muscarinic M1 receptor” via “administering to a patient in need thereof a therapeutically effective amount of the compound of formula (I)”, which renders the claim indefinite because the “need” of the recited patient is not clearly set forth. For example, it is unclear if the patient is (i) in need of treatment for a disease or disorder mediated by a muscarinic M1 receptor, or (ii) in need of the recited administering step for any therapeutic purpose. Clarification is required. 
	Applicant may consider amending claim 6 to recite ---comprising administering to a patient in need of such treatment--- to clarify the recited need of the patient, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	In claim 7, the phrase “dementia in general medical conditions” renders the claim indefinite because it is unclear what “medical conditions” are considered a “general medical condition” as referenced in the claim (and, consequently, what “medical conditions” are not considered a “general medical condition” as recited). Without such clear delineation either in the claims or as defined in the underlying specification, it is unclear what forms of dementia are included or excluded from the phrase “dementia in general medical conditions” as claimed and such determination would rely on the subjective determination by one of ordinary skill in the art. MPEP §2173.05(b)(IV) clearly states that “[c]laim scope cannot depend solely on the unrestrained subjective opinion of a particular individual purported to be practicing the invention” (citing to Datamize LLC v. Plumtree Software, Inc., 417 F.3d 1342, 1350, 75 USPQ2d 1801, 1807 (Fed. Cir. 2005)). Similar ambiguity exists also in claim 9, which recites substantially identical claim language. Clarification is required.
In claim 8, Applicant recites “[a] method of treating disease or disorder mediated by muscarinic M1 receptor” via “administering to a patient in need thereof a therapeutically effective amount of a compound as claimed in claim 2”, which renders the claim indefinite because the “need” of the recited patient is not clearly set forth. For example, it is unclear if the patient is (i) in need of treatment for a disease or disorder mediated by a muscarinic M1 receptor, or (ii) in need of the recited administering step for any therapeutic purpose. Clarification is required. 
	Applicant may consider amending claim 8 to recite ---comprising administering to a patient in need of such treatment--- to clarify the recited need of the patient, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	In claim 10, Applicant recites “[a] combination comprising the compound of formula (I) as claimed in claim 1”, which renders the claim indefinite because formula (I) is generic to a grouping of compounds. As a result, it is unclear if Applicant intends to refer to a specific compound of formula (I), or any one of the compounds within formula (I). Clarification is required. 
	In claim 10, the phrase “with one or more therapeutic agents” provides for the incorporation of any one or more of the recited therapeutic agents, but this appears to directly conflict with the phrase “selected from acetylcholinesterase inhibitors and NMDA receptor antagonist”, which provides for the therapeutic agents in conjunction with one another (as evidenced by the conjunction “and” between the two recited therapeutic agents, not as alternative embodiments using “or”). As a result, it is unclear if the claim requires both therapeutic agents (as implied by the recitation of the two in conjunction) or only one or more of the recited therapeutic agents. Similar ambiguity exists also in claim 14, which recites substantially identical claim language. Clarification is required. 
	Applicant may consider amending claims 10 or 14 to recite ---selected from acetylcholinesterase inhibitors or NMDA receptor antagonist--- or ---selected from acetylcholinesterase inhibitors and/or NMDA receptor antagonist--- to obviate the instant rejection, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra. 
	In claim 11, the limitation “selected from the group consisting of donepezil, rivastigmine, tacrine and galantamine or a pharmaceutically acceptable salt thereof” renders the claim indefinite because it is unclear if the phrase “or a pharmaceutically acceptable salt thereof” modifies only the directly preceding embodiment (i.e., galantamine), or any one of the preceding embodiments. Similar ambiguity exists also in claim 15, which recites substantially identical claim language. Clarification is required. 
	In claim 13, Applicant recites “[a] method of treating disease or disorders”, which renders the claim indefinite because it is unclear if a single disease or disorder is treated via the recited method, or if a single disease or multiple “disorders” is treated via the recited method. As a result, the specific therapeutic objective of the claim is not clearly set forth. Similar ambiguity exists also in claim 17, which recites substantially identical claim language. Clarification is required. 
In claim 13, Applicant recites “[a] method of treating disease or disorders mediated by muscarinic M1 receptor” via “administering to a patient in need thereof a therapeutically effective amount of a combination as claimed in claim 10”, which renders the claim indefinite because the “need” of the recited patient is not clearly set forth. For example, it is unclear if the patient is (i) in need of treatment for a disease or disorder mediated by a muscarinic M1 receptor, or (ii) in need of the recited administering step for any therapeutic purpose. Clarification is required. 
	Applicant may consider amending claim 13 to recite ---comprising administering to a patient in need of such treatment--- to clarify the recited need of the patient, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	In claim 14, the limitation “the compound as claimed in claim 2” renders the claim indefinite because claim 2 is generic to a grouping of compounds. As a result, it is unclear if Applicant intends to refer to a specific compound of claim 2, or any one of the compounds recited in claim 2. Clarification is required. 
In claim 17, Applicant recites “[a] method of treating disease or disorders mediated by muscarinic M1 receptor” via “administering to a patient in need thereof a therapeutically effective amount of a combination as claimed in claim 14”, which renders the claim indefinite because the “need” of the recited patient is not clearly set forth. For example, it is unclear if the patient is (i) in need of treatment for a disease or disorder mediated by a muscarinic M1 receptor, or (ii) in need of the recited administering step for any therapeutic purpose. Clarification is required. 
	Applicant may consider amending claim 14 to recite ---comprising administering to a patient in need of such treatment--- to clarify the recited need of the patient, but is reminded that the adoption of such suggestion does not necessarily equate to the obviation of any other objection and/or rejection infra.
	For these reasons, the claims fail to meet the tenor and express requirements of 35 U.S.C. §112(b) (pre-AIA  second paragraph) and are, thus, properly rejected. 

Claim Rejections - 35 USC § 112(d) (Pre-AIA  Fourth Paragraph)
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

2.	Claim 5 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.
In claim 5, Applicant recites “[t]he pharmaceutical composition as claimed in claim 4 in the treatment of disease or disorder mediated by muscarinic M1 receptor”, and further recites specific diseases or disorders that may be treated via the recited pharmaceutical composition. However, instant claim 5 fails to introduce any further physical and/or structural limitations to the product already defined in claim 4 that would further limit such product. Rather, Applicant’s claim 5 recites only an intended use of the pharmaceutical composition of claim 4, which fails to properly further limit the subject matter of such claim. As a result, instant claim 5 does not constitute a proper dependent claim that meets the requirements of 35 U.S.C. §112(d) (pre-AIA  fourth paragraph). Clarification is required. 
Applicant may cancel the claim, amend the claim to place the claim in proper dependent form, rewrite the claim in independent form, or present a sufficient showing that the dependent claim complies with the statutory requirements.

Conclusion
Rejection of claims 1 and 4-17 is proper.
Claims 2-3 are objected to for depending from a rejected base claim.
No claims of the present application are allowed.

Applicant is requested to specifically point out the support for any amendments made to the disclosure in response to this Office action, including the claims (M.P.E.P. §§ 714.02 and 2163.06). In doing so, applicant is requested to refer to pages and line (or paragraph) numbers (if available) in the as-filed specification, not the published application. Due to the procedure outlined in M.P.E.P. § 2163.06 for interpreting claims, other art may be applicable under 35 U.S.C. § 102 or 35 U.S.C. § 103(a) once the aforementioned issue(s) is/are addressed.
Applicant is reminded that MPEP §2001.06(b) clearly states that “[t]he individuals covered by 37 C.F.R. 1.56 have a duty to bring to the attention of the examiner, or other Office official involved with the examination of a particular application, information within their knowledge as to other copending United States applications which are "material to patentability" of the application in question." See Armour & Co. v. Swift & Co., 466 F.2d 767, 779, 175 USPQ 70, 79 (7th Cir. 1972). MPEP §2001.06(b) clearly indicates that “if a particular inventor has different applications pending in which similar subject matter but patentably indistinct claims are present that fact must be disclosed to the examiner of each of the involved applications.” See Dayco Prod. Inc. v. Total Containment, Inc., 329 F.3d 1358, 1365-69, 66 USPQ2d 1801, 1806-08 (Fed. Cir. 2003).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Leslie A. Royds Draper whose telephone number is (571)272-6096. The examiner can normally be reached Monday through Friday (08:30 AM to 05:00 PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey S. Lundgren can be reached on (571)-272-5541. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Leslie A. Royds Draper/Primary Examiner, Art Unit 1629                                                                                                                                                                                                        
July 14, 2022